Order filed June 18, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00397-CV
                                   ____________

                     BENEDICT EMESOWUM, Appellant

                                         V.

                    CHRISTMAS EVE MORGAN, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1024921


                                     ORDER
      This is an appeal from a take nothing judgment signed by the trial court on
April 29, 2013. On May 8, 2013, the official court reporter for Harris County Court
at Law No. 1, Lettie B. Witter, filed a notice in this court stating that there is no
reporter’s record in this case. On May 21, 2013, appellant filed a docketing
statement in this appeal. See Tex. R. App. P. 32.1. In his docketing statement,
appellant stated that there is a reporter’s record and he requested its preparation on
May 6, 2013.
        The official court reporter is required to file the reporter’s record if: (1) a
notice of appeal is filed; (2) appellant has requested preparation of the reporter’s
record; and (3) appellant has paid for, or made satisfactory payment arrangements
for, preparation of the reporter’s record, or is entitled to appeal without paying the
fee. See Tex. R. App. P. 35.3(b).

        On June 10, 2013, this court issued an order affirming the trial court’s order
sustaining the contest to appellant’s affidavit of indigence. Accordingly, appellant
is required to pay for preparation of the reporter’s record from the trial. If appellant
does not pay the fee for preparation of the record, after providing appellant with
notice and an opportunity to cure, the appellate court may consider and decide
those issues that do not require a reporter’s record for decision. See Tex. R. App. P.
37.3(b).

        On June 3, 2013, appellant, who is pro se, filed a brief in this appeal. In his
brief, appellant challenges the sufficiency of the evidence to support the trial
court’s judgment. He also refers to testimony at trial and states that the court
reporter was present. Accordingly, we issue the following order to clarify the status
of the reporter’s record in this case:

        We ORDER Lettie B. Witter, the official court reporter, to file a sworn
statement as to the status of the reporter’s record in this case, including whether the
trial on or about April 29, 2013, was reported. If the trial was not reported, the
statement shall include the reason why it was not reported. See Tex. R. App. P.
13.1(a) (stating the official court reporter shall attend court sessions and make a
full record of the proceedings unless excused by agreement of the parties). The
sworn statement shall be filed with the clerk of this court on or before July 8,
2013.

                                    PER CURIAM
                                           2